DETAILED ACTION
Drawings
The drawings were received on 5/9/2022 and 6/1/2022.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Hoffberg on 5/26/2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 11, “emotion” has been changed to --emotional--.
In claim 1, line 15, “emotion” has been changed to --emotional--.
In claim 17, line 21, “emotion” has been changed to --emotional--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants'  invention, specifically determining characteristics of an optimal transition from a brainwave pattern associated with a current emotional state of the subject to the determined characteristic brainwave pattern associated with the target emotion state of the subject; automatically generating with at least one automated processor, a neurostimulation pattern initially according to the optimal transition from the brainwave pattern associated with the current emotional state to the determined characteristic brainwave pattern associated with the target emotion state, and subsequently corresponding to the determined characteristic brainwave pattern, having transitions between characteristic brainwave patterns synchronized with the sequence of target emotional states, the neurostimulation pattern being adapted to entrain a brainwave pattern of the subject with the determined characteristic brainwave pattern associated with each target emotional state, wherein the neurostimulation pattern is encoded as the at least one of the audio and the visual stimulus within the cognitive media presentation in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792